EXHIBIT 10.2

The EMPLOYMENT AGREEMENT




This Employment Agreement is made and entered into effective as of January 1,
2015 (the “Effective Date”), by and between Navidea Biopharmaceuticals, Inc., a
Delaware corporation with a place of business at 5600 Blazer Parkway, Suite 200,
Dublin, Ohio 43017-7550 (the “Company” or “Navidea”) and Michael Tomblyn, M.D.,
residing at 10 Leanda Court, South Barrington IL 60010 (the “Executive”). The
Company and Executive are hereinafter sometimes individually referred to as a
“Party” and collectively referred to as the “Parties.”


WHEREAS, the Company has offered to employ Executive as its Executive Medical
Director, and the Executive desires to accept such employment; and


WHEREAS, the Parties wish to establish terms, covenants, and conditions for the
Executive’s employment with the Company through this Employment Agreement (the
“Agreement").


NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
Parties hereto agree as follows:


1.    Duties.     From and after the Effective Date, and based upon the terms
and conditions set forth herein, the Company agrees to employ the Executive and
the Executive agrees to be employed by the Company, as the Company’s Executive
Medical Director and in such additional executive level position or positions as
shall be assigned to him by the Company from time to time. While serving in the
Executive Medical Director position, the Executive shall report directly to, be
responsible to, and shall take direction from Dr. Cornelia Reininger, SVP and
Chief Medical Officer of the Company. The Executive shall, if requested, also
serve as an officer of any affiliate of the Company for no additional
compensation. During the Term of this Agreement (as defined in Section 2 below),
the Executive agrees to devote substantially all of his working time to the
position he holds with the Company and to faithfully, industriously, and to the
best of his ability, experience and talent, perform the duties that are assigned
to him. The Executive shall also observe and abide by the corporate policies,
personnel practices and rules, and decisions of the Company in all business
matters.


The Executive represents and warrants to the Company that Exhibit A attached
hereto sets forth a true and complete list of (a) all offices, directorships and
other positions held by the Executive in corporations and firms other than the
Company and its subsidiaries, and (b) any investment or ownership interest in
any corporation or firm other than the Company beneficially owned by the
Executive (excluding investments in life insurance policies, bank deposits,
publicly traded securities that are less than five percent (5%) of their class
and real estate). The Executive will promptly notify the Board of Directors of
the Company of any additional positions undertaken or investments made by the
Executive during the Term of this Agreement if they are of a type which, if they
had existed on the date hereof, should have been listed on Exhibit A hereto. As
long as the Executive’s other positions or investments in other firms do not
create a conflict of interest, violate the Executive’s obligations under Section
6 below or cause the Executive to neglect his duties hereunder, such activities
and positions shall not be deemed to be a breach of this Agreement.


2.
Term of this Agreement. Subject to Section 4 hereof, the Term of this Agreement
shall be for a period commencing on January 1, 2015 and terminating January 1,
2017 (the “Term”), unless terminated earlier pursuant to the termination
provisions set forth in Section 4 of this Agreement. At the end of the Term, and
at the end of each Term thereafter, the Term of this Agreement shall
automatically renew for a like two-year Term, unless either Party to this
Agreement provides sixty (60) calendar days advanced written notice to the other
Party, prior to the end of any Term, of the Party’s intent not to renew the
Agreement for another Term. The Parties also understand and agree that any
termination of this Agreement, whether at the end of a Term or as otherwise set
forth in Section 4 of this Agreement, shall also terminate the Executive’s
employment with the Company, unless otherwise agreed to in writing by the
Company.



3.    Compensation. During the Term, the Company shall pay, and the Executive
agrees to accept as full consideration for the services to be rendered by the
Executive hereunder, compensation consisting of the following:


A.
Salary. Beginning on the first day of the Term, the Company shall pay the
Executive a salary of Three Hundred Thousand Dollars ($300,000) per year (the
“Base Salary”), subject to all applicable tax withholdings and deductions and
payable in semi-monthly or monthly installments as requested by the Executive.
The Compensation, Nominating and Governance Committee of the Board of Directors
(the “Committee”) shall review the Executive's Base Salary on an annual basis
and may increase or decrease the Base Salary based on its business judgment.



B.
Bonus. For each complete calendar year of the Term, the Executive shall have the
opportunity to earn an annual bonus (the “Annual Bonus”) equal to 35% of Base
Salary (the "Target Bonus"), as in effect at the beginning of the applicable
calendar year, based on achievement of annual corporate and individual target
performance goals established by the Committee. The Committee will, on an annual
basis, review the performance of the Company and of the Executive in relation to
the target performance goals and will pay such Annual Bonus, as it deems
appropriate, in its discretion, to the Executive based upon such review. Any
bonus earned in any calendar year will be payable in the first calendar quarter
of the following calendar year. In order to be eligible to receive payment of an
Annual Bonus, the Executive must be employed by the Company as of the day of the
applicable calendar year on which the Company pays the Annual Bonuses.



C.
Benefits. During the Term of this Agreement, the Executive will receive such
employee benefits as are generally available to all employees of the Company.



D.
Stock Options and Incentives. The Committee may, from time to time, grant to the
Executive stock options, restricted stock purchase opportunities and such other
forms of equity-based incentive compensation as it deems appropriate, in its
discretion, under the Company’s applicable plans which are then in effect.
Additionally, in consideration of entering into this Agreement and as an
inducement to Executive joining the Company, the Committee will grant Executive
the stock options and shares of restricted stock as set forth in Exhibit A
hereto and subject to the terms and conditions of the Company’s applicable
plans. All awards of equity incentives shall be governed by a separate equity
incentive award agreement, the equity incentive terms of which shall govern the
rights of the Executive and the Company in the event of any conflict between
such agreement and this Agreement; otherwise, this Agreement shall control the
Executive’s employment with, termination from, and post-termination covenants
owed to, the Company.



E.
Vacation and Sick/Personal Leave. The Executive shall be entitled to four (4)
weeks of vacation and up to eighty (80) hours of sick/personal leave during each
calendar year (prorated for partial years) during the Term of this Agreement, in
accordance with the Company's vacation policies, as in effect from time to time.



F.
Expenses. The Company shall reimburse the Executive for all reasonable
out-of-pocket expenses incurred by him in the performance of his duties
hereunder, including expenses for travel, entertainment and similar items,
promptly after the timely presentation (preferably within no longer than two
weeks of incurring the expense) by the Executive of an itemized account of such
expenses.



G.
Clawback Policy. The Company’s obligation to pay any bonus or stock-based
incentive compensation under paragraphs B. or D. of this Section 3, and the
Executive’s right to receive or retain such compensation, shall be subject to
any policy adopted by the Board of Directors or the Committee (or any successor
committee of the Board of Directors with authority over executive compensation)
pursuant to the “clawback” provisions of Section 304 of the Sarbanes-Oxley Act
of 2002, Section 10D of the Securities Exchange Act of 1934, or regulations
promulgated thereunder, or pursuant to any rule of any national securities
exchange on which the equity securities of the Company are listed implementing
Section 10D of the Securities Exchange Act of 1934, or regulations promulgated
thereunder.



4.
Termination.



A.
For Cause. The Company may terminate the employment of the Executive prior to
the end of the Term of this Agreement “for cause.” Termination “for cause” shall
be defined as a termination by the Company of the employment of the Executive
occasioned by:

 
i.
the failure by the Executive to cure a breach of a material duty imposed on the
Executive under this Agreement or any other written agreement between Executive
and the Company within 15 days after written notice thereof by the Company;

ii.
the continuation by the Executive after written notice by the Company of a
violation of any Company personnel policy, work rule or directive, or continued
neglect of a duty imposed on the Executive under this Agreement;

iii.
acts by Executive of fraud, embezzlement, theft or other material dishonesty
directed against Navidea;

iv.
the Executive is formally charged with a felony (other than a traffic offense),
or a crime involving moral turpitude, that in the reasonable good faith judgment
of the Board of Directors, may result in material damage to the Company or its
reputation, or would materially interfere with the performance of Executive’s
obligations under this Agreement; or

v.
any condition which either results from the Executive’s substantial dependence,
as reasonably determined in good faith by the Board of Directors, on alcohol, or
on any narcotic drug or other controlled or illegal substance.



In the event of termination by the Company “for cause,” all of the Company’s
payments of salary, benefits, and any other payments shall cease at the time of
termination, and the Company shall have no further payment obligations to the
Executive.


B.
Resignation. If the Executive resigns for any reason (except as otherwise
defined in paragraph G of this Section 4), all salary, benefits, and any other
payments by the Company shall cease at the time such resignation becomes
effective. At the time of any such resignation, the Company shall pay the
Executive the value of any accrued but unused vacation time, and the amount of
all accrued but previously unpaid base salary through the date of such
termination. The Company shall promptly reimburse the Executive for the amount
of any expenses incurred prior to such termination by the Executive as required
under paragraph F of Section 3 above.



C.
Disability, Death. The Company may terminate the employment of the Executive
prior to the end of the Term of this Agreement if the Executive has been unable
to perform his duties hereunder or a similar job for a continuous period of six
(6) months due to a physical or mental condition that, in the opinion of a
licensed physician, will be of indefinite duration or is without a reasonable
probability of recovery for a period of at least six (6) months. The Executive
agrees to submit to an examination by a licensed physician of his choice in
order to obtain such opinion, at the request of the Company, made after the
Executive has been absent from his place of employment for at least six (6)
months. The Company shall pay for any requested examination. However, this
provision does not abrogate either the Company’s or the Executive’s rights and
obligations pursuant to the Family and Medical Leave Act of 1993, and a
termination of employment under this paragraph C shall not be deemed to be a
termination “for cause.”



If during the Term of this Agreement, the Executive dies or the Executive’s
employment is terminated because of the Executive’s disability, all salary,
benefits and any other payments shall cease at the time of death or termination
due to disability, provided, however, that the Company shall pay such other
amounts or provide such other benefits required to be paid or provided to the
Executive or the Executive's estate under any plan, program, policy, practice,
contract, or arrangement in which the Executive or the Executive's estate is
eligible to receive such payments or benefits from the Company, for the longer
of twelve (12) months after such death or termination or the full unexpired Term
of this Agreement on the same terms and conditions (including cost) as were
applicable before such death or termination. In addition, for the first six (6)
months of any disability, as defined under Section 409A of the Internal Revenue
Code of 1986, as amended, and any guidance thereunder, that results in the
Executive being unable to perform any gainful activity, the Company shall pay to
the Executive the difference, if any, between any cash benefits received by the
Executive from a Company-sponsored disability insurance policy and the
Executive’s salary hereunder in accordance with paragraph A of Section 3 above.
At the time of any such termination, the Company shall pay the Executive or
Executive’s estate, the value of any accrued but unused vacation time, and the
amount of all accrued but previously unpaid base salary through the date of such
termination. The Company shall promptly reimburse the Executive or Executive’s
estate for the amount of any expenses incurred prior to such termination by the
Executive as required under paragraph F of Section 3 above.


Notwithstanding the foregoing, if the Company reasonably determines that any of
the benefits described in this paragraph C may not be exempt from federal income
tax, then for a period of six (6) months after the date of the Executive’s
termination, the Executive shall pay to the Company an amount equal to the
stated taxable cost of such coverages. After the expiration of the six-month
period, the Executive or Executive’s estate shall receive from the Company a
reimbursement of the amounts paid by the Executive.


D.
Termination Without Cause. A termination “without cause” is a termination of the
employment of the Executive by the Company that is not “for cause” and not
occasioned by the resignation, death or disability of the Executive. If the
Company terminates the employment of the Executive without cause before the end
of the Term of this Agreement, the Company shall, at the time of such
termination, pay to the Executive the severance payment provided in paragraph F
of this Section 4 together with the value of any accrued but unused vacation
time and the amount of all accrued but previously unpaid base salary through the
date of such termination, and shall provide Executive with all benefits to which
he is entitled under paragraph C of Section 3 above for the longer of eighteen
(18) months or the full unexpired Term of this Agreement. The Company shall
promptly reimburse the Executive for the amount of any expenses incurred prior
to such termination by the Executive as required under paragraph F of Section 3.



If the Company terminates the employment of the Executive because it has ceased
to do business or substantially completed the liquidation of its assets or
because it has relocated its headquarters to another city and the Executive has
decided not to relocate also, such termination of employment shall be deemed to
be “without cause.”


E.
End of the Term of this Agreement. Upon sixty (60) calendar days advance written
notice to Executive of the Company’s intent not to renew the Term of this
Agreement, the Company may terminate the Agreement and the employment of the
Executive at the end of the Term of this Agreement without any further payment
obligation to Executive other than as set forth in this Section 4. E. he shall
be an employee at will and his employment may be terminated at any time by
either the Company or the Executive without notice and for any reason not
prohibited by law or no reason at all. If the Company terminates the employment
of the Executive at the end of the Term of this Agreement, the Company shall, at
the time of its next regularly scheduled payroll cycle, pay to the Executive the
value of any accrued but unused vacation time and the amount of all accrued but
previously unpaid base salary through the date of such termination. The Company
shall also promptly reimburse the Executive for the amount of any reasonable
expenses incurred prior to such termination by the Executive as required under
paragraph F of Section 3 above. At the discretion of the Company, the Company
may offer to employ Executive as an at-will employee whose employment may be
terminated at any time by either the Company or the Executive without notice and
for any reason not prohibited by law, including for no reason. If Executive
agrees to such at-will employment, the Company will establish the Executive’s
duties, compensation, employee benefits, any bonus eligibility, any
stock-incentive rights, vacation and sick/personal leave rights, and Sections
1., 2., 3.A. through 3.E., and 4.A. through 4.H. of this Agreement shall no
longer apply to the Parties and will be null and void. All other provisions of
this Agreement will remain in full force and effect, including all of
Executive’s post-termination obligations and restrictive covenants set forth in
this Agreement.



F.    Severance. If the employment of the Executive is terminated by the Company
without cause before the end of the Term of this Agreement, then the Executive
shall be paid, as a severance payment at the time of such termination the amount
of Three Hundred Thousand Dollars ($300,000), subject to all applicable tax
withholdings and deductions, together with the value of any accrued but unused
vacation time.


G. Change of Control Severance. In addition to the rights of the Executive under
the Company’s employee benefit plans (paragraph C of Section 3 above) but in
lieu of any severance payment under paragraph F of this Section 4 above, if
there is a Change of Control of the Company (as defined below) during the Term,
and at the time of the Change of Control or within six (6) months after the
Change of Control, the employment of the Executive is concurrently or
subsequently terminated (i) by the Company without cause, or (ii) by the
resignation of the Executive because he has reasonably determined in good faith
that his titles, authorities, responsibilities, salary, bonus opportunities or
benefits have been materially diminished, that a material adverse change in his
working conditions has occurred, that his services are no longer required in
light of the Company’s business plan, or the Company has breached this
Agreement, the Company shall pay the Executive, as a severance payment, at the
time of such termination, the amount of Four Hundred Fifty Thousand Dollars
($450,000), subject to all applicable tax withholdings and deductions, together
with the value of any accrued but unused vacation time, and the amount of all
accrued but previously unpaid base salary through the date of termination and
shall provide him with all of the Executive benefits under paragraph C of
Section 3 above for the longer of twelve (12) months or the full unexpired Term
of this Agreement. The Company shall promptly reimburse the Executive for the
amount of any expenses incurred prior to such termination by the Executive as
required under paragraph F of Section 3 above. Notwithstanding the foregoing,
before the Executive may resign pursuant to clause (ii) of this paragraph, the
Executive shall deliver to the Company a written notice of the Executive’s
intent to terminate his employment thereunder, and the Company shall have been
given a reasonable opportunity to cure any such act, omission or condition
within thirty (30) days after the Company’s receipt of such notice.


For the purpose of this Agreement, a Change of Control of the Company has
occurred when: (a) any person (defined for the purposes of this paragraph G to
mean any person within the meaning of Section 13(d) of the Securities Exchange
Act of 1934 (the “Exchange Act”)), other than Navidea, an employee benefit plan
created by its Board of Directors for the benefit of its employees, or a
participant in a transaction approved by its Board of Directors for the
principal purpose of raising additional capital, either directly or indirectly,
or an Affiliate of such participant, acquires beneficial ownership (determined
under Rule 13d-3 of the Regulations promulgated by the Securities and Exchange
Commission under Section 13(d) of the Exchange Act) of securities issued by
Navidea having thirty percent (30%) or more of the voting power of all the
voting securities issued by Navidea in the election of Directors at the next
meeting of the holders of voting securities to be held for such purpose; (b) a
majority of the Directors elected at any meeting of the holders of voting
securities of Navidea are persons who were not nominated for such election by
the Board of Directors or a duly constituted committee of the Board of Directors
having authority in such matters; (c) the stockholders of Navidea approve a
merger or consolidation of Navidea with another person other than a merger or
consolidation in which the holders of Navidea’s voting securities issued and
outstanding immediately before such merger or consolidation continue to hold
voting securities in the surviving or resulting corporation (in the same
relative proportions to each other as existed before such event) comprising
eighty percent (80%) or more of the voting power for all purposes of the
surviving or resulting corporation; or (d) the stockholders of Navidea approve a
transfer of substantially all of the assets of Navidea to another person other
than: (i) a transfer to a transferee, eighty percent (80%) or more of the voting
power of which is owned or controlled by Navidea or by the holders of Navidea’s
voting securities issued and outstanding immediately before such transfer in the
same relative proportions to each other as existed before such event, or (ii) a
transfer following which Navidea continues the operation of one or more lines of
business that were operated by Navidea prior to the transfer, and a class of
common stock of Navidea remains registered under Section 12 of the Securities
Exchange Act of 1934. The parties hereto agree that for the purpose of
determining the time when a Change of Control has occurred that if any
transaction results from a definite proposal that was made before the end of the
Term of this Agreement but which continued until after the end of the Term of
this Agreement and such transaction is consummated after the end of the Term of
this Agreement, such transaction shall be deemed to have occurred when the
definite proposal was made for the purposes of the first sentence of this
paragraph G of Section 4. Notwithstanding the foregoing, before the Executive
may resign pursuant to clause (ii) of the first paragraph of this Section 4(G),
the Executive shall deliver to the Company a written notice of the Executive’s
intent to terminate his employment thereunder, and the Company shall have been
given a reasonable opportunity to cure any such act, omission or condition
within thirty (30) days after the Company’s receipt of such notice.


H.
Benefit and Stock Plans. In the event that a benefit plan, Stock Plan or award
agreement which covers the Executive has specific provisions concerning
termination of employment, or the death or disability of an employee (e.g., life
insurance or disability insurance), then such benefit plan, Stock Plan or award
agreement shall control the disposition of the benefits or stock options.



I.
Resignation of All Other Positions. Upon termination of the Executive's
employment hereunder for any reason, the Executive shall be deemed to have
resigned from all positions that the Executive holds as an officer or member of
the board of directors (or a committee thereof) of the Company or any of its
related entities or affiliates.



J.
Cooperation. The parties agree that certain matters in which the Executive will
be involved during the Term may necessitate the Executive's cooperation
following termination of his employment. Accordingly, following the termination
of the Executive's employment for any reason, to the extent reasonably requested
by the Board, the Executive shall cooperate with the Company in connection with
matters arising out of the Executive's service to the Company; provided that,
the Company shall make reasonable efforts to minimize disruption of the
Executive's other activities. The Company shall reimburse the Executive for
reasonable and pre-approved expenses incurred in connection with such
cooperation and, to the extent that the Executive is required to spend
substantial time on such matters, the Company shall compensate the Executive at
an hourly rate based on the Executive's Base Salary on the date of termination.



5.
Proprietary Information Agreement. Executive has executed a Proprietary
Information Agreement as a condition of employment with the Company. The
Proprietary Information Agreement shall not be limited by this Agreement in any
manner, and the Executive shall act in accordance with the provisions of the
Proprietary Information Agreement at all times during the Term of this
Agreement.



6.
Non-Competition. Executive agrees that for so long as he is employed by the
Company under this Agreement and for one (1) year thereafter, the Executive will
not:



A.
enter into the employ of or render any services to any person, firm, or
corporation, which is engaged, in any part, in a Competitive Business (as
defined below);



B.
engage in any directly Competitive Business for his own account;



C.
become associated with or interested in through retention or by employment any
Competitive Business as an individual, partner, shareholder, creditor, director,
officer, principal, agent, employee, trustee, consultant, advisor, or in any
other relationship or capacity; or



D.
solicit, interfere with, or endeavor to entice away from the Company, any of its
customers, strategic partners, or sources of supply.



Nothing in this Agreement shall preclude Executive from taking employment in the
banking or related financial services industries nor from investing his personal
assets in the securities or any Competitive Business if such securities are
traded on a national stock exchange or in the over-the-counter market and if
such investment does not result in his beneficially owning, at any time, more
than one percent (1%) of the publicly-traded equity securities of such
Competitive Business. “Competitive Business” for purposes of this Agreement
shall mean any business or enterprise:


a.
which is engaged in the development, commercialization or distribution of drugs
and/or systems for use in detection, diagnosis or treatment of cancer,
inflammatory or immune-related diseases, including without limitation the
development, commercialization or distribution of radiopharmaceuticals for such
purposes, or



b.
which reasonably could be understood to be competitive in the relevant market
with products and/or systems described in clause a above, or



c.
in which the Company engages in during the Term of this Agreement pursuant to a
determination of the Board of Directors and from which the Company derives a
material amount of revenue or in which the Company has made a material capital
investment.



The covenant set forth in this Section 6 shall terminate immediately upon the
substantial completion of the liquidation of assets of the Company.


7.    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement, or otherwise arising under or in connection with
Exectuive’s employment with or termination from the Company, shall be settled
exclusively by arbitration in Columbus, Ohio, in accordance with the non-union
employment arbitration rules of the American Arbitration Association (“AAA”)
then in effect. If specific non-union employment dispute rules are not in
effect, then AAA commercial arbitration rules shall govern the dispute. If the
amount claimed exceeds $100,000, the arbitration shall be before a panel of
three arbitrators. Judgment may be entered on the arbitrator’s award in any
court having jurisdiction.


8.    Attorneys’ Fees and Expenses. In the event that any action, suit, or other
legal or equitable proceeding is brought by either Party to enforce the
provisions of this Agreement, or to obtain money damages for the breach thereof,
then the Party which substantially prevails in such action (whether by judgment
or settlement) shall be entitled to recover from the other Party all reasonable
expenses of such litigation (including any appeals), including, but not limited
to, reasonable attorneys' fees and disbursements.


9.
Governing Law. The Agreement shall be governed by and construed in accordance
with the laws of the State of Ohio without regard to its conflicts of laws
principles.



10.
Jurisdiction; Service of Process. Except as otherwise provided in Section 7, any
action or proceeding arising out of or relating to this Agreement, or arising
out of or relating to Executive’s employment with or termination from the
Company, shall be brought exclusively in the state or federal courts located in
Franklin County, Ohio, and each of the parties irrevocably submits to the
jurisdiction of each such court in any such action or proceeding, waives any
objection it may now or hereafter have to venue or to convenience of forum,
agrees that all claims in respect of the action or proceeding shall be heard and
determined only in any such court and agrees not to bring any action or
proceeding arising out of or relating to this Agreement in any other court. The
parties agree that either or both of them may file a copy of this Section with
any court as written evidence of the knowing, voluntary and bargained agreement
between the parties irrevocably to waive any objections to venue or to
convenience of forum. Process in any action or proceeding referred to in the
first sentence of this section may be served on any party anywhere in the world



11.
Waiver of Jury Trial. THE PARTIES HEREBY UNCONDITIONALLY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING DIRECTLY OR
INDIRECTLY OUT OF, RELATED TO, OR IN ANY WAY CONNECTED WITH THE PERFORMANCE OR
BREACH OF THIS AGREEMENT, AND/OR THE EMPLOYMENT OR BUSINESS RELATIONSHIP THAT IS
BEING ESTABLISHED BETWEEN THEM. The scope of this waiver is intended to be all
encompassing of any and all disputes that may be filed in any court or other
tribunal (including, without limitation, contract claims, tort claims, breach of
duty claims, and all other common law and statutory claims). THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS,
OR MODIFICATIONS TO THIS AGREEMENT AND RELATED DOCUMENTS. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

12.
Validity. The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of the Agreement, which shall remain in full force and effect.



13.
Compliance with Section 409A of the Internal Revenue Code. It is intended that
this Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and any guidance thereunder (“Section 409A”). If, when the Executive's
employment with the Company terminates, the Executive is a "specified employee"
as defined in Section 409A(a)(1)(B)(i), and if any payments under this
Agreement, including payments under Section 4, will result in additional tax or
interest to the Executive under Section 409A(a)(1)(B) ("Section 409A
Penalties"), then despite any provision of this Agreement to the contrary, the
Executive will not be entitled to payments until the earliest of (a) the date
that is at least six months after termination of the Executive's employment for
reasons other than the Executive's death, (b) the date of the Executive's death,
or (c) any earlier date that does not result in Section 409A Penalties to the
Executive. As soon as practicable after the end of the period during which
payments are delayed under this provision, the entire amount of the delayed
payments shall be paid to the Executive in a lump sum. Additionally, if any
provision of this Agreement would subject the Executive to Section 409A
Penalties, the Company will apply such provision in a manner consistent with
Section 409A during any period in which an arrangement is permitted to comply
operationally with Section 409A and before a formal amendment to this Agreement
is required. For purposes of this Agreement, any reference to the Executive's
termination of employment will mean that the Executive has incurred a
"separation from service" under Section 409A. No payments to be made under this
Agreement may be accelerated or deferred except as specifically permitted under
Section 409A. Any payments that qualify for the “short-term deferral” exception
or another exception under Section 409A of the Code shall be paid under the
applicable exception. Each payment of compensation under this Agreement shall be
treated as a separate payment of compensation for purposes of Section 409A. To
the extent that any reimbursements provided under this Agreement constitute
deferred compensation subject to Section 409A, such amounts shall be paid or
reimbursed to Executive promptly, but in no event later than December 31 of the
year following the year in which the expense is incurred. The amount of any such
payments eligible for reimbursement in one year shall not affect the payments or
expenses that are eligible for payment or reimbursement in any other taxable
year, and Executive’s right to such payments or reimbursement shall not be
subject to liquidation or exchange for any other benefit.



14.
Entire Agreement. This Agreement, together with the Proprietary Information
Agreement referenced above, constitutes the entire understanding between the
parties with respect to the subject matter hereof, and supersedes all
negotiations, prior discussions, and preliminary agreements to this Agreement.
This Agreement may not be amended except in writing executed by the parties
hereto.



15.
Effect on Successors of Interest. This Agreement shall inure to the benefit of
and be binding upon heirs, administrators, executors, successors and assigns of
each of the parties hereto. Notwithstanding the above, the Executive recognizes
and agrees that his obligation under this Agreement may not be assigned without
the written consent of the Company. The Company, however, may assign its rights
and obligations under this Agreement without any prior notice to the Executive.



[signature page follows]


    
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.


NAVIDEA BIOPHARMACEUTICALS, INC.            EXECUTIVE








By: /s/ Ricardo J. Gonzalez                    /s/ Michael Tomblyn            
    Ricardo J. Gonzalez, CEO                    Michael Tomblyn, M.D.
 




EXHIBIT A


You will be eligible to participate in an employee stock option program, subject
to the Board of Directors' Compensation, Nominating and Governance (CNG)
Committee's approval, which upon vesting of the options will enable you to
acquire shares of the Company's common stock, subject to all applicable plan
terms and conditions.


In conjunction with your acceptance of and starting employment with the Company,
stock options for 100,000 shares of the Company's common stock will be issued to
you, subject to the terms of the Company's standard stock option agreement. The
grant date for the options will be your first day of employment. The options
will vest on an equal annual basis over four (4) years on each anniversary of
your first date of employment and will be priced at the closing price on the
date of the Company's
receipt of your acceptance of this offer. No further vesting will occur if and
when your employment with the Compnay is terminated, for whatever reason,
whether by you or the Company.


In addition, in conjunction with your employment, you will be issued 100,000
shares of restricted stock of the Company, subject to the terms of the Company's
standard restricted stock grant agreement. Specific vesting terms for the
restricted stock grant will be agreed to by the Parties in connection with
finalizing the grant documents.




























 



Firmwide:130651930.1 076692.1000